10F-3 Report CGCM High Yield Investments 9/1/2007 through 8/31/2008 ID Issuer Name Trade Date Selling Dealer Total Amount Purchase Price % Received by Fund % of Issue (1) 1199 American Tower Corporation (Western) 9/25/2007 Morgan Stanley 250,000.00 100.25 0.100% 0.100% 1208 Allison Transmission, Inc. (Western) 10/11/2007 Lehman Brothers 40,000.00 100.00 0.007% 0.007% 1219 Allison Transmission, Inc. (Western) 10/12/2007 Lehman Brothers 140,000.00 100.00 0.025% 0.025% 1220 First Data Corporation (Western) 10/16/2007 Credit Suisse First Boston 270,000.00 94.796 0.007% 0.007% 1222 Bausch & Lomb due 2015 (Western) 10/16/2007 Banc of America 35,000.00 99.75 0.009% 0.009% 1225 Energy Futures Holding Corp (Western) 10/24/2007 Morgan Stanley 260,000.00 100.00 0.013% 0.013% 1239 Energy Futures Holding Corp (Western) 10/24/2007 Morgan Stanley 1,420,000.00 97.815 0.071% 0.071% 1253 Alltel Communications, Inc. (Western) 11/16/2007 Goldman Sachs 160,000.00 91.50 0.016% 0.016% 1262 Texas Competitive Electric Holdings Co. (Western) 11/29/2007 Goldman Sachs 530,000.00 93.25 0.030% 0.030% 1263 Freddie Mac (Western) 11/29/2007 Lehman Brothers 8,000.00 25.00 0.000% 0.000% 1266 Fannie Mae (Western) 12/6/2007 Lehman Brothers 125,000.00 25.00 0.006% 0.006% 1267 Washington Mutual (Western) 12/12/2007 Lehman Brothers 120.00 1,000.00 0.000% 0.000% 1310 Petro Hawk Senior Note 2015 5/9/2008 Lehman Brothers 90,000.00 100 0.018% 0.018% 1318 Hovnanian Enterprises 5/16/2008 Credit Suisse First Boston 440,000.00 99.064 0.073% 0.073% 1325 SEQUA Corp. (13.50% Senior PIK Notes due 2015 6/9/2008 Lehman Brothers 110,000.00 95.23 0.052% 0.052% 1326 SEQUA Corp. (11.75% Senior Notes due 2015) 6/9/2008 Lehman Brothers 110,000.00 91.731 0.022% 0.022% 1336 Quicksilver Resources Inc. 6/24/2008 Credit Suisse First Boston 150,000.00 98.655 0.050% 0.050% 1340 Sprint 8/16/2008 Barclays Capital Inc. 300,000 $80.25 0.10% 0.10% (1) Represents purchases by all affiliated mutual funds and discretionary accounts; may not exceed 25% of the principal amount of the offering. Other Participant Accounts Issue Amount Total Received All Funds 1199 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 250,000,000.00 250,000.00 1208 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 550,000,000.00 40,000.00 1219 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 550,000,000.00 140,000.00 1220 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 3,750,000,000.00 270,000.00 1222 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 400,000,000.00 35,000.00 1225 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 2,000,000,000.00 260,000.00 1239 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 2,000,000,000.00 1,420,000.00 1253 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 1,000,000,000.00 160,000.00 1262 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 1,750,000,000.00 530,000.00 1263 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 6,000,000,000.00 8,000.00 1266 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 2,000,000,000.00 125,000.00 1267 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 2,500,000,000.00 120.00 1310 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 500,000,000.00 90,000.00 1318 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 600,000,000.00 440,000.00 1325 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 211,414,910.00 110,000.00 1326 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 500,000,000.00 110,000.00 1336 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 300,000,000.00 150,000.00 1340 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 3,000,000.00 300,000.00
